On Motion for Rehearing.
Appellant accompanies his motion by a request for certiorari in order that a bill of exceptions may be incorporated in the record which he asserts is not now in same. Neither the application for certiorari nor the motion for rehearing is accompanied by any certified copy of that part of the record sought to be now inserted. In Nunn v. State, 40 Tex. Cr. R. 436, 50 S. W. 713, appears the statement that the application must be accompanied by such copy in order that this court may know whether it is necessary or of avail that the record be corrected. The case cited has been followed uniformly since.
The motion for rehearing but reiterates the statement as to each of appellant’s bills of exception that we erred in not sustaining same. No new reasons or arguments supporting appellant’s insistence appears in the motion. Wé gave to the various points raised our careful consideration in the preparation of our original opinion, and see no reason for changing our views.
The motion for rehearing will be overruled.